Ostrander, J.
(dissenting). The petition in this cause does not affirmatively state that the order complained about was entered in the recorder’s court, which is a court of record. It was assumed when the order to show cause was granted that there was of record an order of that court. At the hearing it was agreed by counsel that the order complained about, and which this court is asked to set aside, is not matter of record at all, and was an announcement or declaration of the recorder, resting wholly in parol. How it can be enforced as a restraining order is not obvious, and is not made to appear, nor how its recall can be effected by an order of this court. Proceeding no further, it is clear, I think, that the order to show cause should not have been made, and that the petition therefore should be dismissed.
There is another, and the real, aspest of the matter, which, in view of the opinion of Mr. Justice Fellows, I shall briefly consider. The recorder did not exercise, or assume to exercise, equity jurisdiction in the matter, nor to grant an injunction, nor to issue a restraining order. He assumed to grant a continuance, and successive continuances, of a cause of which jurisdiction had been assumed, upon condition, which condition was orally, and not otherwise, expressed, and it *85may be assumed that except with the condition no continuance would have been granted. He refused upon motion to set the condition aside. How the condition, as such, could be enforced, I do not know. It is not a point requiring any consideration. It is not pretended that there has been a violation of the admonition of the court, or an attempt to enforce it by any action of the court. The pretense is that plaintiffs are restrained by an order of court. There is no order of record. There is therefore none to be set aside or vacated by the order of this court. In this view I conclude also that the petition ought to be dismissed, with costs to the real respondent.